Title: To James Madison from Joseph Mussi, 9 June 1794
From: Mussi, Joseph
To: Madison, James


Sir
Monday Eveng 9. June 94.
My Brother Stephen Mussi partner in the houses under the firm of Bolongaro Simonetta in frankfurt, & Bolongaro Simonetta, & Co. in Amsterdam having allready procured Sevl. Loans, will be disposed to Lend any Sum to the united States at four, & a half ⅌ Ct. interest, Commission, & all Charges encluded, if requested. Whenever you understand that the Executive Should wish it, I Shall immediately write to my Brother, & as a Citizen of united states I’ill be happy of any opporty. to be of Service.
We Spoke of it few weeks ago after dinner at the house of major Butler, who told me to mention it to you. I wish you good voyage to virginia, & remain with Sentiments of true esteem—Sir your most obt. Servt.
Jos. Mussi
I beg to present the enclosed with my best Compliments to Mr. Jefferson.
